UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 29, 2015 LEUCADIA NATIONAL CORPORATION (Exact name of registrant as specified in its charter) New York 1-5721 13-2615557 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 520 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:212-460-1900 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On January 16, 2015, we entered into a Stipulation and Agreement of Settlement (the “Stipulation”) reflecting the previously disclosed terms of the settlement of the consolidated stockholder class action, entitled In re Jefferies Group, Inc. Shareholders Litigation, Consolidated C.A. No. 8059-CB, relating to the March 1, 2013 transaction through which Jefferies Group LLC became our wholly-owned subsidiary.While we and the other defendants continue to deny each of the plaintiffs’ claims and deny any liability, we agreed to the settlement solely to resolve the disputes, to avoid the costs and risks of further litigation and to avoid further distractions to our management.The terms of the settlement agreement are subject to court approval, the hearing date for which is March 25, 2015 at 10:00 a.m. at the Delaware Court of Chancery. A copy of the Notice of Pendency and Proposed Settlement of Class Action, Settlement Fairness Hearing and Right to Appear, and the Stipulation are attached hereto as Exhibits 99.1 and 99.2, respectively. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Notice of Pendency and Proposed Settlement of Class Action, Settlement Fairness Hearing and Right to Appear Stipulation and Agreement of Settlement dated January 16, 2015 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEUCADIA NATIONAL CORPORATION Date: January 30, 2015 By: /s/ Roland T. Kelly Roland T. Kelly Assistant Secretary and Associate General Counsel 3 Exhibit Index Exhibit No.Exhibit Notice of Pendency and Proposed Settlement of Class Action, Settlement Fairness Hearing and Right to Appear Stipulation and Agreement of Settlement dated January 16, 2015 4
